In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00061-CV


                           JESUS GONZALEZ, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 222nd District Court
                                 Oldham County, Texas
            Trial Court No. OCR-17G-027, Honorable Roland D. Saul, Presiding

                                     April 14, 2022
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant, Jesus Gonzalez, a Texas inmate proceeding pro se, filed a notice of

appeal from the trial court’s order denying “Defendant’s Motion to the Trial Court

Requesting to Rescind its Prior Order to Withdraw Funds.” By letter of March 14, 2022,

we directed Gonzalez to pay the required filing fee or, in lieu thereof, to comply with

Chapter 14 of the Civil Practice and Remedies Code by filing an affidavit of indigence, an

affidavit relating to previous filings, and a certified copy of his inmate trust account

statement. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004; Harrell v. State,
286 S.W.3d 315, 319 (Tex. 2009) (holding that “proceedings to withdraw funds from

inmate trust accounts are civil in nature”). We advised Gonzalez that this appeal was

subject to dismissal if he did not comply by March 24, 2022. Gonzalez has since filed an

affidavit of indigence. But, to date, neither an affidavit describing his previous filings nor

a certified copy of his inmate trust account statement has been filed.


       Providing all three items is mandatory, and failing to do so authorizes the dismissal

of the appeal or original proceeding. See In re Denson, No. 07-20-00191-CV, 2020 Tex.

App. LEXIS 6966, at *1 (Tex. App.—Amarillo Aug. 27, 2020, orig. proceeding) (per

curiam) (mem. op.). Because Gonzalez failed to comply with all the requirements of

Chapter 14 of the Civil Practice and Remedies Code within the time provided for

compliance, we dismiss his appeal. See TEX. R. APP. P. 42.3(c).


                                                         Per Curiam




                                              2